DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 09/13/2021. This application is a continuation (CON) of the patent US 11,139,961 B2.
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except the non-patent literature documents, which were not provided.

Examiner’s Note
System claims 1-9 recite “…a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the one … memory, wherein the computer executable components comprises: an aggregator component that … with a plurality of machine learning components via …” – see the claim 1; “… further comprising: a query component that …” – see the claim 5; “… a communications component that … a response component that …” – see the claim 7. 
These components (e.g., the plurality of machine learning components, the aggregator component, the query component, etc.) are interpreted as “software/program components” which is stored in a single memory (e.g., the memory) and executed by a single processor (e.g., the processor).  Note: the claims do not invoke 112(f) because these components are software components executable by a processor.
Claims 18-20 include “A/the computer program product … comprising a computer readable storage medium having program instructions embodied therewith … executable by a processor …”. The computer program product is interpreted as a storage medium or hardware memory, which is used to store program instructions.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding component/structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites:
“… a memory that stores computer executable components … the computer executable components stored in the one or more memories …”, however, it is not clear whether “a memory” and “the one or more memories” are the same or not (and the one or more memories include antecedent basis issue);
“… an aggregator component that synthesizes a machine learning model …”, however, it is not clear how one model can be synthesized (note - needed at least two to synthesize);
“… the aggregator component communicates with a plurality of machine learning components via a data privacy scheme …”, however, it is not clear whether the computer executable components including the aggregator component and the plurality of machine learning components are stored in the same memory and/or executed by the same processor or not (if so how the components of the same memory communicate via the data privacy scheme) – or it is not clear to define a boundary of the limitations. 
Claims 2-9 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 2 (claim 11 include similar limitations) recites “… wherein the aggregator component ensures privacy of computation and trust amongst participating parties associated with the federated learning environment”, however, it is not clear (1) whether “the participating parties” are users of the federated learning environment or not (or it is not clear to define a boundary of the limitations); (2) how a software component ensures computation privacy and trust amongst the users (or omitting necessary components/steps which cause the limitation unclear).
Claim 5 (claim 14 include similar limitations) recites “… wherein the aggregator component further comprises: a query component that generates … algorithm to generate the machine learning model, wherein the machine learning model is trained based on data held by one or more computer entities”, however, it is not clear (1) whether the query component is a part of the aggregator or not; (2) how the claimed system and the one or more computer entities are related or linked because the data of the one or more entities is trained by the system for the model (or omitting necessary components/steps which cause the limitation unclear).
  Claims 7 and 15 recite “… to ensure further privacy of computation and output of the encrypted response composition”, however, it is not clear define “further privacy of computation …” or “standard/regular privacy of computation …”.

Claim 10 (claim 18 include similar limitations) recites:
“…synthesizing, by a system operatively coupled to a processor, a machine learning model …”, however, it is not clear how one model can be synthesized (note - needed at least two to synthesize);
“… communicating, by the system, with a plurality of machine learning components via a data privacy scheme …”, however, it is not clear whether the plurality of machine learning components are parts of the system operatively coupled to the processor or not (if so how the components executed by the same processor communicate via the data privacy scheme) – or it is not clear to define a boundary of the limitations.
Claims 11-17, 19 and 20 depend from the claim 10 or 18, and are analyzed and rejected accordingly.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, 10 and 14 of the Patent US 11,139,961 B2 contain every element of claims 1-5, 10, 12, 13 and 18 of the instant application and as such anticipates claims 1-5, 10, 12, 13 and 18 of the instant application.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Current Application No. 17/472843
Reference Patent No.: US 11,139,961 B2
Claim 1:  A system, comprising:
a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the one or more memories, wherein the computer executable components comprise:

an aggregator component that synthesizes a machine learning model based on an aggregate of a plurality of model parameters, wherein the aggregator component communicates with a plurality of machine learning components via a data privacy scheme that comprises a privacy process and a homomorphic encryption process in a federated learning environment.
Claim 1:  A system, comprising: 
one … memories that store computer executable components; one … processors, operably coupled to the one or more memories, and that execute the computer executable components stored in the one … memories, wherein the computer executable components comprise …
an aggregator component that synthesizes a machine learning model based on an aggregate of the plurality of model parameters, wherein the aggregator component communicates with the plurality of machine learning components via a data privacy scheme that comprises a privacy process and a homomorphic encryption process in a federated learning environment … 

Claim 2: The system of claim 1, wherein the aggregator component further distributes the aggregate of the plurality of model parameters amongst the plurality of machine learning components within the federated learning environment, and wherein the aggregator component ensures privacy of computation and trust amongst participating parties associated with the federated learning environment.
Claim 1:  A system, comprising: wherein the aggregator component communicates with the plurality of machine learning components via a data privacy scheme that comprises a privacy process (equivalent to ensuring privacy of computation and trust amongst …) and a homomorphic encryption process in a federated learning environment,
Claim 2: The system of claim 1, wherein the aggregator component further distributes the aggregate of the plurality of model parameters amongst the plurality of machine learning components within the federated learning environment.
Claim 3: The system of claim 1, wherein the privacy process includes at least one member selected from a group consisting of: an anonymization process, a randomization process, a differential privacy process, a suppression process, and a generalization process.
Claim 3: The system of claim 1, wherein the privacy process includes at least one member selected from a group consisting of: an anonymization process, a randomization process, a differential privacy process, a suppression process, and a generalization process, and ...
Claim 4: The system of claim 1, wherein the homomorphic encryption process is a threshold variant homomorphic encryption process.
Claim 3: The system of claim 1, … wherein the homomorphic encryption process is a threshold variant homomorphic encryption process.
Claim 5: The system of claim 1, wherein the aggregator component further comprises: a query component that generates a plurality of queries based on a machine learning algorithm to generate the machine learning model, wherein the machine learning model is trained based on data held by one or more computer entities. 
Claim 1:  A system, comprising: … modifies training data by implementing the privacy process to generate modified training data, wherein a machine learning component from the plurality of machine learning components generates a model parameter (equivalent to trained model based on the data) from the plurality of model parameters based on the modified training data as a response to a query from the plurality of queries; and
Claim 4: The system of claim 1, further comprising: a query component that generates a plurality of queries regarding the machine learning algorithm and sends the plurality of queries to the plurality of machine learning components, wherein the plurality of machine learning components are within the federated learning environment. 
Claim 10: A computer-implemented method, comprising:
synthesizing, by a system operatively coupled to a processor, a machine learning model based on an aggregate of a plurality of model parameters; and
communicating, by the system, with a plurality of machine learning components via a data privacy scheme that comprises a privacy process and a homomorphic encryption process in a federated learning environment.
Claim 9: A computer-implemented method, comprising:
executing, by a system operatively coupled to a processor, a machine learning algorithm to generate a plurality of model parameters; and
synthesizing, by the system, a machine learning model based on an aggregate of the plurality of model parameters via a data privacy scheme that comprises a privacy process and a homomorphic encryption process in a federated learning environment … 
Claim 12: The computer-implemented method of claim 10, wherein the privacy process includes at least one member selected from a group consisting of: an anonymization process, a randomization process, a differential privacy process, a suppression process, and a generalization process.
Claim 10: The computer-implemented method of claim 9 … wherein the privacy process includes at least one member selected from a group consisting of an anonymization process, a randomization process, a suppression process, a generalization process, and a differential privacy process.
Claim 13: The computer-implemented method of claim 10, wherein the homomorphic encryption process is a threshold variant homomorphic encryption process.
Claim 10: The computer-implemented method of claim 9, wherein the homomorphic encryption process is a threshold variant homomorphic encryption process, and …
Claim 18: A computer program product for performing private federated learning, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:

synthesize, by the processor, a machine learning model based on an aggregate of a plurality of model parameters; and
communicate, by the processor, with a plurality of machine learning components via a data privacy scheme that comprises a privacy process and a homomorphic encryption process in a federated learning environment.
Claim 14: A computer program product for performing private federated learning, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:

execute, by a system operatively coupled to the processor, a machine learning algorithm to generate …;
synthesize, by the system, a machine learning model based on an aggregate of the plurality of model parameters via a data privacy scheme that comprises a privacy process and a homomorphic encryption process in a federated learning environment …


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2018/0018590 A1) in view of Bonawitz et al. (US 10,504,154 B1).

As per claim 1, Szeto teaches a system [see fig. 1], comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory [figs. 1, 2; par. 0053, lines 17-22; Table 1, pages 21, 22, items 41, 55], wherein the computer executable components comprise:
an aggregator component that synthesizes a machine learning model based on an aggregate of a plurality of model parameters [figs. 1, 2, 6; par. 0018; par. 0045, lines 22-36; par. 0077, lines 1-8; par. 0078, lines 11-15; par. 0078, lines 1-11 of Szeto teaches an aggregator component (e.g., the component performing aggregation/synthetization) that synthesizes a machine learning model based on an aggregate of a plurality of model parameters (e.g., the actual model parameters and/or the proxy model parameters)], 
wherein the aggregator component communicates with the plurality of machine learning components via a data privacy scheme that comprises a privacy process and an encryption process in a federated learning environment [figs. 1, 2; par. 0018; par. 0045, lines 22-36; par. 0050, lines 1-9; par. 0059, lines 12-14 of Szeto teaches wherein the aggregator component (e.g., the component performing aggregation) communicates with the plurality of machine learning components (e.g., the components of the modeling engine 226) via a data privacy scheme that comprises a privacy process (e.g., the proxy data generating process) and an encryption process (e.g., HTTPS, SSL, SSH, AES, etc.) in a federated learning environment of the fig. 1].

Although, Szeto teaches the communication of the aggregator with the plurality of machine learning components using the private process and the encryption processes in the federated learning environment – see above rejections, Szeto does not explicitly disclose the encryption process is a homomorphic encryption process.
However, Bonawitz teaches a communication between an aggregator and the plurality of machine learning components using a homomorphic encryption process [figs. 1, 2; col. 7, lines 37-43; col. 18, lines 9-27 of Bonawitz teaches the communication between the aggregator (e.g., the aggregation component of the private interface system 106) and the plurality of machine learning components (e.g., the local machine intelligence model of the mobile devices 104) using a homomorphic encryption process].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szeto with the teaching of Bonawitz to include a homomorphic encryption process for the encryption between an aggregator and machine learning processes because it provides private local sponsored content selection and improving intelligence models through distribution among mobile devices - see abstract of Bonawitz.

As per claim 2, Szeto in view of Bonawitz teaches the system of claim 1. 
Szeto further teaches:
wherein the aggregator component further distributes the aggregate of the plurality of model parameters amongst the plurality of machine learning components within the federated learning environment [figs. 1, 2; par. 0045, lines 19-36; par. 0050, lines 1-9 of Szeto teaches wherein the aggregator component (e.g., the aggregation component of the global model server 130) further distributes the aggregate of the plurality of model parameters (e.g., the new parameters or knowledge) amongst the plurality of machine learning components (e.g., the machine learning components of the private data servers) within the federated learning environment of the fig. 1], and
wherein the aggregator component ensures privacy of computation and trust amongst participating parties associated with the federated learning environment [figs. 1, 2; par. 0018, lines 20-47, 65-75; par. 0050, lines 1-9 of Szeto teaches wherein the aggregator component ensures privacy of computation and trust (e.g., based on the model instructions to create a trained actual model) amongst participating parties (e.g., the private data servers of hospital, clinic or laboratory, etc.) associated with the federated learning environment of the fig. 1].

As per claim 3, Szeto in view of Bonawitz teaches the system of claim 1. 
Szeto further teaches wherein the privacy process includes at least one member selected from a group consisting of (note: the Markush group elements – see MPEP 803.02 III): an anonymization process, a randomization process, a differential privacy process, a suppression process, and a generalization process [fig. 2; par. 0074, lines 7-12; par. 0075, lines 1-7 of Szeto teaches wherein the privacy process (e.g., the proxy data generating process) includes a randomization process (e.g., using randomly generated information)].

As per claim 4, Szeto in view of Bonawitz teaches the system of claim 1.
Although, Szeto teaches the communication of the aggregator with the plurality of machine learning components using the private process and the encryption processes in the federated learning environment – see above rejections of the claim 1, Szeto does not explicitly teach wherein the homomorphic encryption process is a threshold variant homomorphic encryption process. 
However, Bonawitz teaches the homomorphic encryption process is a threshold variant homomorphic encryption process [figs. 1, 2; col. 18, lines 9-27 of Bonawitz teaches the homomorphic encryption process is a threshold variant (e.g., the specified number of clients) homomorphic encryption process (e.g., without decrypting the contributions until the data from a specified number of clients has been received)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szeto with the teaching of Bonawitz to include a threshold variant homomorphic encryption process because it provides private local sponsored content selection and improving intelligence models through distribution among mobile devices - see abstract of Bonawitz.

As per claim 5, Szeto in view of Bonawitz teaches the system of claim 1. 
Szeto further teaches a query component that generates a plurality of queries based on a machine learning algorithm to generate the machine learning model, wherein the machine learning model is trained based on data held by one or more computer entities [fig. 1; par. 0018; par. 0063, lines 1-13; par. 0064, lines 1-7; par. 0066, lines 1-19 of Szeto teaches a query component that generates a plurality of queries based on a machine learning algorithm (e.g., the support vector machine, neural network, decision tree, random forest, deep learning neural network, etc. or the model instructions) to generate the machine learning model (e.g., the actual model, the trained model, etc.), wherein the machine learning model is trained based on data (e.g., the metadata or private data) held by one or more computer entities (e.g., the private data server)].

As per claim 6, Szeto in view of Bonawitz teaches the system of claim 5. 
Szeto further teaches wherein at least one of the plurality of queries comprises a linear query requiring information from a dataset held or managed by at least one of the one or more computer entities [fig. 1, 5; par. 0018; par. 0100, lines 1-20; par. 0106, lines 20-36 of Szeto teaches wherein at least one of the plurality of queries comprises a linear query (e.g., the result of a weighted sum of elements) requiring information from a dataset (e.g., the local private database) held or managed by at least one of the one or more computer entities (e.g., the private data server)].

Claims 10-14 are method claims that correspond to the system claims 1-5, and are analyzed and rejected accordingly.
Claims 18-20 are computer program product claims that corresponds to the system claims 1-3, and are analyzed and rejected accordingly.

Allowable Subject Matter
Claims 7-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, amended to overcome the 112(b) rejections (if any) and filing a terminal disclaimer to overcome the double patenting rejections stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495